Napton, J.
The only question presented by this record is, whether this court will reverse a finding of facts made by the court of common pleas of Cass county, and subsequently, upon appeal, by the circuit court of that *415county, upon the evidence to support an alleged account stated agaiust the estate of a dead man, which consisted altogether of evidence of his acknowledgment. The evidence was given by an agent of the plaintiff, supported by the testimony of one Green, who had bought out the deceased in February, 1868, and its object was to establish an acknowledgment on the part of the deceased in 1870, of his liability for a bill of lumber furnished in 1869, long after the deceased had sold out to the witness Green. It is apparent that neither the court of common pleas nor the circuit court considered the testimony reliable, as to the acknowledgment of the account by the deceased, Torry, in 1870. There were obviously circumstances calculated to discredit the alleged acknowledgment, and it is not the province of this court to interpose in such cases. The courts before whom the witnesses appeared wére more competent to decide the facts than this court. No question of law was presented by declarations or instructions asked, and under such circumstances, the rule of this court is to affirm the judgment. It is, therefore, so ordered.